IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41770

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 556
                                               )
       Plaintiff-Respondent,                   )   Filed: July 20, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
WILLIAM C. DORAHUSH, JR.,                      )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Gem
       County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty-five years,
       with minimum periods of confinement of five years, for conspiracy to commit
       arson and first degree arson, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge
                    ________________________________________________

PER CURIAM
       William C. Dorahush, Jr. pled guilty to conspiracy to commit arson and first degree
arson. I.C. §§ 18-1701 and 18-802. In exchange for his guilty plea, additional charges were
dismissed including an allegation that he was a persistent violator. The district court sentenced
Dorahush to concurrent unified terms of twenty-five years, with minimum periods of
confinement of five years. Dorahush filed an I.C.R 35 motion, which the district court denied.
Dorahush appeals.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dorahush’s judgment of conviction and sentences are affirmed.




                                                   2